Case: 21-1523    Document: 22     Page: 1   Filed: 09/10/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                  ZUBEIR JALIWALA,
                      Petitioner

                             v.

     DEPARTMENT OF HOMELAND SECURITY,
                  Respondent
            ______________________

                        2021-1523
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. SF-0752-20-0323-I-1.
                 ______________________

                Decided: September 10, 2021
                  ______________________

    ZUBEIR JALIWALA, Miramar, FL, pro se.

     KYLE SHANE BECKRICH, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for respondent. Also represented by BRIAN M.
 BOYNTON, ROBERT EDWARD KIRSCHMAN, JR., FRANKLIN E.
 WHITE, JR.
                   ______________________

   Before MOORE, Chief Judge, PROST and STOLL, Circuit
                        Judges.
Case: 21-1523    Document: 22     Page: 2    Filed: 09/10/2021




 2                                           JALIWALA   v. DHS



 PER CURIAM.
      Mr. Jaliwala was removed from his position as a Crim-
 inal Investigator at the Department of Homeland Security,
 U.S. Immigration and Customs Enforcement (ICE) for fail-
 ing to meet a condition of employment—one of the physical
 fitness requirements set by the agency. He challenged his
 removal to the Merit Systems Protection Board, which af-
 firmed his removal and rejected his affirmative defenses.
 Jaliwala v. Dep’t of Homeland Sec., No. SF-0752-20-0323-
 I-1, 2020 WL 5879703 (M.S.P.B. Oct. 1, 2020). On appeal,
 Mr. Jaliwala challenges the Board’s rejection of his affirm-
 ative defenses. For the reasons below, we affirm.
                        BACKGROUND
      The parties agreed to the facts of this case, which are
 set forth in the Board’s decision. SAppx. 4–11. 1 ICE posted
 a job opening for a Criminal Investigator in 2015. The post-
 ing noted that an applicant “may, in the future, be required
 to maintain a level of physical fitness in accordance with
 the standards and policies of the agency.” SAppx. 5.
 Mr. Jaliwala applied for this position and was hired.
     While Mr. Jaliwala was going through basic training,
 ICE implemented a Personal Fitness Test (PFT) policy,
 which required certain minimum levels of fitness of agents
 in Mr. Jaliwala’s position. One requirement was that
 agents be able to run 1.5 miles within 14 minutes and
 25 seconds. Mr. Jaliwala was unable to meet this time, in-
 stead completing the distance in 16 minutes and 32 sec-
 onds, but he satisfied all other requirements of the PFT.
     After failing the test, Mr. Jaliwala was sent home from
 basic training. That same day, he sought a waiver of the
 PFT requirement, as allowed by the Office of Personnel



     1   “SAppx.” refers to the supplemental appendix filed
 by the Government.
Case: 21-1523        Document: 22   Page: 3   Filed: 09/10/2021




 JALIWALA   v. DHS                                          3



 Management’s regulations. 2 Those regulations require an
 agency to waive medical requirements or physical stand-
 ards for federal employees “when an applicant or employee,
 unable to meet that standard or requirement, presents suf-
 ficient evidence that the applicant or employee, with or
 without reasonable accommodation, can perform the essen-
 tial duties of the position without endangering the health
 and safety of the applicant or employee or others.” 5 C.F.R.
 § 339.204(a). Mr. Jaliwala’s waiver request was reviewed
 by a Training Review Board, who recommended that his
 request be denied, but that he be given a second chance to
 pass the PFT and return to training. The Assistant Direc-
 tor at ICE, Eric Feldman, adopted the recommendation of
 the Training Review Board.
     Based on the Training Review Board’s recommenda-
 tion, Mr. Jaliwala took the PFT a second time but only com-
 pleted the run in 16 minutes and 46 seconds. After this,
 Division Chief Eric Balliet proposed Mr. Jaliwala’s re-
 moval for failure to meet a condition of employment. After
 receiving the removal proposal, Deputy Assistant Director
 Ricardo Mayoral provided Mr. Jaliwala a third chance to
 show he could pass the PFT. Instead of making another
 attempt, Mr. Jaliwala argued that he should have been
 given a waiver because he had previously served as a law-
 enforcement officer and thus was qualified for the job. Dep-
 uty Assistant Director Mayoral disagreed with Mr. Jali-
 wala and, based on Division Chief Balliet’s proposal,
 removed Mr. Jaliwala from his position.
    Mr. Jaliwala appealed to the Merit Systems Protection
 Board. On appeal to the Board, Mr. Jaliwala asserted two


    2    At the time of his waiver request, ICE had not yet
 implemented a waiver protocol for the PFT policy. Shortly
 after Mr. Jaliwala filed his request, ICE enacted a protocol
 for handling such waiver requests and invited Mr. Jaliwala
 to resubmit his request, which he did.
Case: 21-1523     Document: 22     Page: 4    Filed: 09/10/2021




 4                                            JALIWALA   v. DHS



 affirmative defenses: (1) the agency committed harmful
 procedural error in its decision denying his waiver request,
 and (2) the agency’s decision was “not in accord with law”
 because the procedures for considering his waiver request
 were not followed. An Administrative Judge issued an in-
 itial decision that sustained Mr. Jaliwala’s removal and re-
 jected his two affirmative defenses. Because of a lack of a
 quorum at the Board, this initial decision became the
 Board’s final decision without further review.
    Mr. Jaliwala appeals.      We have jurisdiction under
 28 U.S.C. § 1295(a)(9).
                         DISCUSSION
     We review the Board’s interpretation of a statute de
 novo and the Board’s factual determinations for substan-
 tial evidence. Sistek v. Dep’t of Veterans Affs., 955 F.3d
 948, 953 (Fed. Cir. 2020). We affirm a Board decision un-
 less it was: “(1) arbitrary, capricious, an abuse of discre-
 tion, or otherwise not in accordance with law; (2) obtained
 without procedures required by law, rule, or regulation
 having been followed; or (3) unsupported by substantial ev-
 idence.” 5 U.S.C. § 7703(c). The petitioner bears the bur-
 den of establishing reversible error in the Board’s final
 decision. Sistek, 955 F.3d at 953.
     Mr. Jaliwala presents two main arguments on appeal.
 First, Mr. Jaliwala argues that the Training Review
 Board’s error in reviewing his waiver request, i.e., its “pro-
 cedures in arriving at [its] decision,” 5 U.S.C.
 § 7701(c)(2)(A), was “harmful error.” Second, Mr. Jaliwala
 argues that the Training Review Board’s waiver recom-
 mendation and Mr. Feldman’s acceptance of that recom-
 mendation “was not in accordance with law.” 5 U.S.C.
 § 7701(c)(2)(C). We address each argument in turn.
     Starting with Mr. Jaliwala’s argument that the Board
 committed “harmful error,” substantial evidence supports
 the Board’s finding that, although Mr. Jaliwala established
Case: 21-1523        Document: 22   Page: 5    Filed: 09/10/2021




 JALIWALA   v. DHS                                            5



 that the Training Review Board committed a procedural
 error, he failed to show that this error was “harmful.” It is
 undisputed that, in denying Mr. Jaliwala’s request for a
 waiver, the Training Review Board and Assistant Director
 Feldman did not expressly consider whether Mr. Jaliwala
 “present[ed] sufficient evidence that [Mr. Jaliwala] . . .
 c[ould] perform the essential duties of the position without
 endangering the health and safety of [himself] or others.”
 SAppx. 18. The Board found this to be an error, and the
 Government does not argue otherwise. Id.
      The Board also found, however, that Mr. Jaliwala
 failed to prove that this error was harmful as it regarded
 the agency’s decision to remove him from service. The
 Board defines “harmful error” as an “[e]rror by the agency
 in the application of its procedures that is likely to have
 caused the agency to reach a conclusion different from the
 one it would have reached in the absence or cure of the er-
 ror.” 5 C.F.R. § 1201.4(r). The appellant must show that
 this error “caused substantial harm or prejudice to his or
 her rights.” Id. In finding that the error was not harmful,
 the Board relied largely on the testimony of Deputy Assis-
 tant Director Mayoral that he considered whether Mr. Jali-
 wala could perform the essential duties of the position
 when deciding whether removal of Mr. Jaliwala was appro-
 priate. SAppx. 18–19. Specifically, Mr. Mayoral testified
 that he “found that the appellant did not introduce suffi-
 cient evidence that he would be able, within established
 parameters, to engage in a foot pursuit of a fleeing individ-
 ual or in response to a dangerous situation, or assist an-
 other agent in a shooting incident, which are essential
 duties.” SAppx. 19. The Board concluded, based on this
 testimony, that it was unlikely that the Training Review
 Board would have reached a different conclusion, and thus
 Mr. Jaliwala failed to show the error was harmful—i.e.,
 curing this error was “likely” to result in a different conclu-
 sion regarding his removal.
Case: 21-1523    Document: 22      Page: 6    Filed: 09/10/2021




 6                                            JALIWALA   v. DHS



     Mr. Jaliwala speculates that it is “possibl[e]” that this
 error could have affected his removal, Appellant’s
 Br. 11–12, but he does not identify any evidence that would
 have likely persuaded the Training Review Board to reach
 a conclusion opposite to that of Mr. Mayoral. And Mr. Jali-
 wala’s arguments on appeal do not address or undermine
 the logic presented in Mr. Mayoral’s testimony regarding
 the essential duties of the job. Therefore, although
 Mr. Jaliwala is correct that this is a procedural error, we
 conclude that substantial evidence supports the Board’s
 finding that the error was not shown to have been harmful
 such that it would have affected Mr. Jaliwala’s removal, as
 is required by 5 C.F.R. § 1201.56(c)(1) and 5 U.S.C.
 § 7701(c)(2)(A).
      Mr. Jaliwala’s second argument, that the agency’s de-
 cision was “not in accordance with law,” contends that the
 waiver decision itself failed to follow required procedures.
 See, e.g., Appellant’s Br. 12 (arguing ICE “cannot show as
 a matter of law that it complied with [5 C.F.R.] § 339.204”
 (the section regarding waiver decisions)). 3 We cannot,
 however, decide as an independent matter whether that
 waiver decision was proper irrespective of how it would af-
 fect the removal decision. As the Board found, and
 Mr. Jaliwala does not contest on appeal, the Board does not
 have jurisdiction to review such waiver determinations.
 SAppx. 16–17, 20. Therefore, like the Board, we review
 only the waiver determination’s effect on the removal deci-
 sion. We affirm because, as explained above, we agree with
 the Board that Mr. Jaliwala has not shown that the error



     3    Mr. Jaliwala does not contest the legal authority of
 the Training Review Board and Mr. Feldman to deny his
 waiver request or that they did, in fact, deny his request.
 He instead contests the manner in which it was denied.
 Similarly, he does not contest Mr. Mayoral’s legal author-
 ity to remove him from service.
Case: 21-1523         Document: 22    Page: 7   Filed: 09/10/2021




 JALIWALA    v. DHS                                           7



 in the waiver decision would likely have affected the re-
 moval decision.
      Mr. Jaliwala was given numerous opportunities to
 meet the agency-set minimum fitness requirement, but he
 was simply unable to. Instead he argued that he should be
 excused from that requirement because he could still per-
 form the job adequately. Ultimately, Mr. Jaliwala’s dissat-
 isfaction appears to find its source in his disagreement
 with the agency that running 1.5 miles in under 14 minutes
 and 25 seconds is a necessary requirement to adequately
 perform the job. This determination as to the requirements
 necessary to perform a certain job is the type of judgement
 call reserved for the agency itself.
                           CONCLUSION
     For the reasons stated above, we affirm the Board’s af-
 firmance of Mr. Jaliwala’s removal.
                           AFFIRMED
                              COSTS
 No costs.